                                   Case 2:20-cv-01505-GMN-BNW Document 30
                                                                       29 Filed 06/11/21
                                                                                06/09/21 Page 1 of 2




                              1 McCormick, Barstow, Sheppard,
                                Wayte & Carruth LLP
                              2 Wade M. Hansard
                                Nevada Bar No. 8104
                              3   wade.hansard@mccormickbarstow.com
                                Jonathan W. Carlson
                              4 Nevada Bar No. 10536
                                  jonathan.carlson@mccormickbarstow.com
                              5 8337 West Sunset Road, Suite 350
                                Las Vegas, Nevada 89113
                              6 Telephone:     (702) 949-1100
                                Facsimile:     (702) 949-1101
                              7
                                Attorneys for GEICO CASUALTY COMPANY
                              8

                              9                               UNITED STATES DISTRICT COURT

                            10                                       DISTRICT OF NEVADA

                            11

                            12 CYNTHIA HOUSTON, individually;                      Case No. 2:20-cv-01505-GMN-BNW

                            13                  Plaintiff,                         STIPULATION AND [PROPOSED]
                                                                                   ORDER VACATING HEARING ON
                            14           v.                                        DEFENDANT’S MOTION TO COMPEL
                            15 GEICO CASUALTY COMPANY, a foreign
                               corporation; DOES I-X, inclusive; and ROE
                            16 CORPORATIONS I-X, inclusive;

                            17                  Defendants.

                            18
                            19           IT IS STIPULATED AND AGREED by and between Plaintiff CYNTHIA HOUSTON, and

                            20 Defendant GEICO CASUALTY COMPANY, by and through their respective counsel of record, as

                            21 follows:

                            22           Plaintiff has provided the authorizations that formed the basis for Defendant’s Motion to

                            23 Compel. Accordingly, the hearing on Defendant’s Motion to Compel Plaintiff’s Executed Medical

                            24 Authorizations is now moot and the parties agree that the hearing may be vacated.

                            25 / / /

                            26 / / /

                            27 / / /

                            28 / / /
  MCCORMICK, BARSTOW,                                                                      Case No. 2:20-cv-01505-GMN-BNW
   SHEPPARD, W AYTE &
     CARRUTH LLP                       STIPULATION AND [PROPOSED] ORDER VACATING HEARING ON DEFENDANT’S MOTION TO
8337 WEST SUNSET ROAD, SUITE 350
      LAS VEGAS, NV 89113                                                COMPEL
                                   Case 2:20-cv-01505-GMN-BNW Document 30
                                                                       29 Filed 06/11/21
                                                                                06/09/21 Page 2 of 2




                              1                IT IS SO STIPULATED AND AGREED:
                              2 Dated: June 9, 2021                                        THE POWELL LAW FIRM

                              3
                                                                              By:               /s/ Thomas W. Stewart
                              4                                                       Paul D. Powell, Nevada Bar No. 7488
                                                                                    Thomas W. Stewart, Nevada Bar No. 14280
                              5                                                               Attorneys for Plaintiff
                              6

                              7 Dated: June 9, 2021                                 McCORMICK, BARSTOW, SHEPPARD,
                                                                                        WAYTE & CARRUTH LLP
                              8

                              9                                               By:               /s/ Jonathan W. Carlson
                                                                                      Wade M. Hansard, Nevada Bar No. 8104
                            10                                                      Jonathan W. Carlson, Nevada Bar No. 10536
                                                                                             Attorneys for Defendant
                            11
                                                                               ORDER
                            12
                                               IT IS HEREBY ORDERED that the hearing on Defendant’s Motion to Compel scheduled
                            13
                                   for June 15, 2021 at 10:00 a.m. is VACATED.
                            14
                                     IT
                                      ITIS
                                         ISFURTHER  ORDERED that the motion at ECF No. 22 is DENIED as moot.
                                            SO ORDERED.
                            15
                                                                       IT IS SO ORDERED
                               Dated: ____________________, 2021
                            16
                                                                       DATED: 3:02 pm, June 11, 2021
                            17                                         UNITED STATES MAGISTRATE JUDGE

                            18     7694126.1


                            19                                                        BRENDA WEKSLER
                                                                                      UNITED STATES MAGISTRATE JUDGE
                            20

                            21

                            22

                            23

                            24

                            25

                            26

                            27

                            28
  MCCORMICK, BARSTOW,
                                                                             2              Case No. 2:20-cv-01505-GMN-BNW
   SHEPPARD, W AYTE &
     CARRUTH LLP                        STIPULATION AND [PROPOSED] ORDER VACATING HEARING ON DEFENDANT’S MOTION TO
8337 WEST SUNSET ROAD, SUITE 350
      LAS VEGAS, NV 89113                                                 COMPEL
